DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Keskar et al. (US 2020/0195121 and Keskar hereinafter)
Regarding claim 1, Keskar discloses [see fig. 1] a drive device [100] comprising: a driver [134/136] configured to drive a high-side transistor [106] and a low-side transistor [108]; a first current detecting part [128, para. 26] for detecting one of an upper-side current that flows to the high-side transistor and a lower-side current that flows to the low-side transistor; a first current determining [144] part that detects a sign of switching of a forward direction/reverse direction of the upper- side current or the lower-side current detected by the first current detecting part or the switching per se [para. 30]; and a slew rate adjusting part [132] configured to control the driver such that a slew rate of the high-side transistor or the low-side transistor is adjusted according to a determination result of the first current determining part [para. 56/66].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Keskar et al. in view of Jiang et al. (US 10938381 and Jiang hereinafter).
Regarding claim 5, Keskar discloses all the features with respect to claim 1 as indicated above. Keskar does not explicitly disclose wherein a second current detecting part that detects the other current that is not detected by the first current detecting part in the upper-side current and the lower-side current.
 	However, Jiang discloses [see fig. 11] wherein a second current detecting [e.g. 1142] part that detects the lower-side current. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Keskar in order to improve the power efficiency.
Regarding claim 6, Keskar in view of Jiang discloses further comprising: a second current determining part [146, fig.1 ref. Keskar] that detects a sign of switching of a forward direction/reverse direction of the upper- side current or the lower-side current detected by the second current detecting part or the switching per se [para. 30].
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Keskar et al. in view of Nagl et al. (US 10218258 and Nagl hereinafter).
Regarding claim 2, Keskar discloses all the features with respect to claim 1 as indicated above. Keskar further discloses [see fig. 1] wherein the first current detecting part is a first detection resistor [the current sensor 128 may be a current sense resistor, par. 26] and the first current determining part includes a first comparator [144] that compares a voltage generated at one end of the first detection resistor [145]. Keskar does not explicitly disclose wherein comparator that compares a voltage generated at one end of the second detection resistor and a voltage generated at the other end of the second detection resistor.
	However, Nagl discloses [fig. 2] wherein comparator that compares [240/270] a voltage generated at one end of a second detection resistor [214/224] and a voltage generated at the other end of the second detection resistor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Keskar as taught in Nagl in order to improve the power efficiency.
Regarding claim 3, Keskar in view of Nagl discloses wherein the first detection resistor is an integrated wiring resistor.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Keskar et al. in view of Jiang et al. further in view of Nagl et al. (US 10218258 and Nagl hereinafter).
Regarding claim 7, Keskar in view of Jiang discloses all the features with respect to claim 6 as indicated above. Keskar in view of Jiang further discloses wherein the second current detecting part is a second detection resistor [the current sensor 128 may be a current sense resistor, par. 26], and the second current determining part includes a second comparator [146] that compares a voltage generated at one end of the second detection resistor [145]. Keskar does not explicitly disclose wherein comparator that compares a voltage generated at one end of the second detection resistor and a voltage generated at the other end of the second detection resistor.
	However, Nagl discloses [fig. 2] wherein comparator that compares [240/270] a voltage generated at one end of a second detection resistor [214/224] and a voltage generated at the other end of the second detection resistor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Keskar/Jiang as taught in Nagl in order to improve the power efficiency.
Regarding claim 8, Keskar in view of Jiang further in view Nagl wherein the second detection resistor is an integrated wiring resistor.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Keskar et al. in view of Nagl et al. further in view of Lee et al. (US 2021/0021121 and Lee hereinafter).
Regarding claim 4, Keskar in view Nagl discloses all the features with respect to claim 2 as indicated above. Keskar in view Nagl does not explicitly disclose wherein the first detection resistor is not integrated but externally mounted.
However, Lee discloses [see fig. 3A] a sensing resistor [41] is not integrated but externally mounted [para. 72]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Keskar/J Nagl as taught in Lee in order to implement externally to the gate driver.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Keskar et al. in view of Jiang et al. further in view of Nagl et al. further in view of Lee et al. (US 2021/0021121 and Lee hereinafter).
Regarding claim 9, Keskar in view of Jiang further in view Nagl discloses all the features with respect to claim 7 as indicated above. Keskar in view of Jiang further in view Nagl does not explicitly disclose wherein the second detection resistor is not integrated but externally mounted. 
However, Lee discloses [see fig. 3A] a sensing resistor [41] is not integrated but externally mounted [para. 72]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Keskar/Jiang/ Nagl as taught in Lee in order to implement externally to the gate driver.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Keskar et al. in view of Jiang et al. further in view of Tajima (US 2019/0265744).
Regarding claim 11, Keskar in view of Jiang further discloses all the features with respect to claim 1 as indicated above. Keskar in view of Jiang does not explicitly disclose wherein a vehicle comprising: the drive device.
However, Tajima discloses  a vehicle [fig. 1] comprising: a drive device [1, figs. 1-2]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Keskar/Jiang as taught in Tajima in order to implement driver in a vehicle.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842